Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings in Figs. 2 to 10 are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-6 as recited as computer-readable medium broadly cover transient, propagating signals. 
Examiner points Applicant to a USPTO notice dated 01/26/2010 entitled “Subject Matter Eligibility of Computer Readable Media”.   
Claims 1-6 are nominally directed to a computer-readable medium on which instructions stored executed by processing devices to perform automating sponsored emergency saving program. These steps are reasonably broadly construed as a series of "computer-implemented" steps. These claims are not directed to statutory subject matter.
The claims broadly cover transient, propagating signals. Since a claim to a "computer readable medium" reasonably broadly covers both forms of non-transitory tangible media (e.g. memory, disk, tape) and transient, propagating signals (e.g. signals, carrier waves), it necessarily covers non-statutory subject matter. This is so because transient, propagating signals are not patentable subject matter. See In re Nuijten, 500 F.3d 1346, 1356 (Fed. Cir. 2007). Not acceptable to just add “physical” or “tangible” because Nuijten’s ineligible signals were physical and tangible .
	Examiner Note; Applicant can amend to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim (i.e. A non-transitory computer readable medium…”), such an amendment would not raise the issue of new matter, even when the specification is silent, unless the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.	As per claims 5-6, these claims recite “using the one or more processing devices to track the amount of memory that has been allocated to an employee’s requests for fund transfer; and determining an employee satisfaction score based on the determined amount of use”; and receiving from each employee an identification of a purpose of a set of predetermined purposes for requesting a fund transfer; using the one or more processing devices to track the amount of memory that has been allocated to each received reason for the employees’ requests for fund transfer; and generating a graphical user interface based on the determined amount of use and illustrating the frequency that each purpose of the set is” which is not supported by the disclosures as submitted including the written description.
Examiner reviewed support for the above claim limitation in the disclosures submitted:
[0070] All of the above features and functions can be achieved by elements of system 200 tracking how much memory associated with database 240, server 230, computer system 260 and/or client device 270 is allocated to collecting and receiving data used to facilitate such features and functions.

[0016] FIG. 6 is a pie chart illustrating a graphical user interface showing the frequency with which reasons for employee fund withdrawal are received according to an embodiment.

[0065] Employee satisfaction with the program in the form of a net promoter score assessed via feedback surveys and core program engagement metrics such as average savings balance, average payroll deferral amount and use of funds.

[0066] Percentage of the total usage of funds used for the specified purpose of emergency savings and unexpected financial hardships. Ideally, and in an embodiment, 75% or more of the funds are used for predefined declared "emergencies". FIG. 6 illustrates a pie chart indicating a frequency with which employees cite particular reasons for requesting withdrawal from their FBO accounts.
The written description only supports “tracking how much memory is allocated to collecting and receiving data, a graphical user interface presents total usage of funds used for the specified purpose of emergency savings and unexpected financial hardships showing the frequency with which reasons for employee fund withdrawal are received, Employee satisfaction with the program in the form of a net promoter score and displaying pie chart indicating a frequency with which employees cite particular reasons for requesting withdrawal from their FBO accounts.”
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitation is disclosed, otherwise the limitation would constitute a new matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-6 are directed to method for identifying an order, generating a price, determining a quantity for the order and submitting the order comprising the spread price and quantity to exchange determined according to a definition. The claims 27-33 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a computer readable medium, which is a manufacture. The claim, thus a non-statutory category of invention because the computer-readable medium broadly cover transient, propagating signals and are not patentable subject matter (Step 1: NO). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claim 1 is then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of “receiving request to facilitate an automatic savings program, receiving request to participate in the automatic savings program, receiving request to transfer funds from the savings account of the employee to an employee-designated destination and initiating the requested fund transfer.”
The limitations of receiving request to facilitate and participate in an automatic savings program and transfer funds from the savings account of the employee to an employee-designated destination and initiating the requested fund transfer, as drafted, is a process that, under its broadest reasonable interpretation, covers commercia interactions, similar to transaction performance guarantee in buySAFE, Inc., v. Google, Inc. which is contractual relationship, but for the recitation of generic computer components.  That is, other than reciting “on or more processing device,” nothing in the claim element precludes the step from practically being performing commercial interactions and thus fall within the “certain method of organizing human activity” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “executed by one or more processing device” language, “receiving request and initiating the requested fund transfer” in the context of this claim encompasses the user manually receiving a request and initiating fund transfer.” The recitation of a processing device in this claim does not negate the commercial interactions of these limitations because the claim here merely uses the processor as a tool to perform the otherwise commercial interaction processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “performing commercial interactions within the “certain method of organizing human activity” grouping of abstract ideas. (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the computing device performing “automatically routing at predetermined time intervals an employee-selected amount of the employee’s wages to a savings account of the employee.” The processing device in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function automatically routing employee-selected amount of the employee’s wages to a savings account of the employee at predetermined time intervals. 
An evaluation of whether the limitation is insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere automating conventional activities using generic technology which does not amount to an inventive concept (See Alice, 134 S. Ct. at 2358) and  is an insignificant extra-solution activity. Processing device is also an additional element which is configured to carry out limitations in steps described in Prong 1. But the processing device is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the computing device, which is configured to perform all the limitations recited. As explained previously, the processing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of automatically routing at predetermined time intervals an employee-selected amount of the employee’s wages to a savings account of the employee, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a processing device being configured to automatically routing an employee-selected amount of the employee’s wages to a savings account of the employee at predetermined time intervals is mere transferring fund to an account that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
Further, Applicant specifically described invention is to implement initiating the requested fund transfer based on employee request (see Fig. 4 and 5, Specification: paragraph [0081-0091]). The claimed additional elements of automatically routing at predetermined time intervals an employee-selected amount of the employee’s wages to a savings account of the employee is implemented using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification (see Figs. 1 and 2; Specification: paragraph [0025-0032]]). Therefore, the additional element only recite generic components and steps are well-understood routine and conventional (see cited prior art of Schekall, U.S. Pub No. 2021/0133895). 
The recitation of computer component with mere instruction to implement an abstract idea would not impart patent eligibility and claiming the improved speed or efficiency inherent with applying the abstract idea on a computer would not provide a sufficient inventive concept (see Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012), Lending Tree v. Zillow, July 25, 2016, page 10-11). Further, automating conventional activities using generic technology does not amount to an inventive concept (See Alice, 134 S. Ct. at 2358) as these simply describes "automation of a mathematical formula/relationship through use of generic-computer computer function (see OIP Technologies, Inc. v. Amazon.com, 788, F.3d at 1363). Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claims 2-6 that could be added to the independent claims to make patent eligible. As per dependent claims 2-4, these claims related to designated destination of fund transfer is either bank account or debit card or excludes debit card which is an abstract idea. Claim 5 recites determining an employee satisfaction score based on the determined amount of use of memory allocated to employee’s requested fund transfer and claim 6 recites an identification of a purpose  and memory allocated for requested fund transfer and generating graphical interface based on amount of use and illustrating frequency of each purpose is setup. These steps of calculating/displaying data by collecting data from employee and predetermined memory allocation considered to be mathematical relationship or formula, similar to calculating a number representing an alarm limit value using mathematical formula in Parker v. Flook or performing a resampled statistical analysis  and generating a resampled distribution in SAP Am., Inc. v. InvestPic, LLC. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claim 1. Therefore, claims 1-6 are not patent eligible (NO).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shekall, U.S. Pub No. 2021/0133895 (reference A in attached PTO-892).
As per claim 1. Shekall teaches at least one computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method (see Fig. 1,  User Computing Devices (102 a …. 102n), Employer Computing Device (104a): paragraph [0033-0038]), the method comprising the steps of:
receiving over a network a request from an employing entity to facilitate an automatic savings program including savings accounts for employees of the employing entity (see Fig. 3, Fig. 2, Step 202; Fig. 4A, Employer (406); Fig. 8; paragraph [0043, 0049 and 0056-0057]; where Employer communicate with Plan Administrator Server 108 and facilitate establishment of emergency automatic saving program and accounts for employees)
receiving over the network a request from an employee to participate in the automatic savings program (see Fig. 4A, Employee (404); Fig. 9: paragraph [0075-0087]; where employee receive and enroll in employer’s automated saving program and generate account): 
automatically routing at predetermined time intervals an employee-selected amount of the employee’s wages to a savings account of the employee (see Fig. 5, 6 and 10; paragraph[0046, 0049, 0051]; where specified contribution amount from payroll is automatically deposited into automated saving account);
receiving at least one request over the network from the employee to transfer funds from the savings account of the employee to an employee-designated destination; and initiating the requested fund transfer (see Fig. 7 and 11).
As per claim 2, Shekall teaches claim 1 as described above. Schekall further teaches the medium wherein 
the designated destination comprises a bank account (see Fig. 11, step 1108).
As per claim 3, Shekall teaches claim 1 as described above. Schekall further teaches the medium wherein 
the designated destination comprises a bank-issued debit card (see paragraph [0041]; where bank account include any type of account).
As per claim 4, Shekall teaches claim 1 as described above. Schekall further teaches the medium wherein 
As per claim 5, Shekall teaches claim 1 as described above. Schekall further teaches the medium wherein 
the at least one employee request to transfer funds excludes use of a debit card (see Fig. 5, 6 and 10; paragraph[0046, 0049, 0051]; where specified contribution amount from payroll is automatically deposited into automated saving account).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shekall, U.S. Pub No. 2021/0133895 (reference A in attached PTO-892) in view of Ellis et al., U.S. Pub No. 2016/0019137 (reference B in attached PTO-892) further in view of UT Austin, 2015 (reference U in attached PTO-892).
As per claim 5, Shekall teaches claim 1 as described above. 
Schekall does not teach using the one or more processing devices to track the amount of memory that has been allocated to an employee’s requests for fund transfer; and determining an employee satisfaction score based on the determined amount of use.
Ellis et al. teach using the one or more processing devices to track the amount of memory that has been allocated; and determining an employee satisfaction score based on the determined amount of use (see abstract, paragraph [0016]; where memory allocation is tracked and determining satisfaction (score) and use of the allocated memory is changed/increased due to  change in number of fund transfer resulting increase in customer satisfaction due to increased transfer of funds and financial well-being with availability of additional financial resources to meets financial needs of a customer).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow using the one or more processing devices to track the amount of memory that has been allocated; and determining an employee satisfaction score based on the determined amount of use to Shekall because Ellis et al. teach including above features would enable to determine satisfaction of memory allocation (Ellis et al., abstract).
As per claim 6, Shekall teaches claim 1 as described above. 
Schekall further teaches the medium comprises receiving from each employee an identification of a purpose of a set of predetermined purposes for requesting a fund transfer (see paragraph [0003]; where request for transfer related to short term goals such as establishing emergency fund);
Schekall does not teach using the one or more processing devices to track the amount of memory that has been allocated to each received reason for the employees’ requests for fund transfer; and generating a graphical user interface based on the determined amount of use and illustrating the frequency that each purpose of the set is.
Ellis et al. teach using the one or more processing devices to track the amount of memory that has been allocated (see abstract, paragraph [0016]; where memory allocation is tracked and change in use of allocated memory  leading to  increased transfer of funds and financial well-being with availability of additional financial resources to meets financial needs of a customer).
UT Austin teaches using the one or more processing devices to track the amount of has been allocated to each received reason (for the employees’ requests for fund transfer); and generating a graphical user interface based on the determined amount of use and illustrating the frequency that each purpose of the set is (see Example 1, Batman (category of allocation) -> Frequency = 52/128); where it is analogous to tracking use of memory for purpose of using Batman  to e.g., Emergency Fund having frequency value of 52  and accordingly pi-chart with the frequency for each different category of allocations or winner /memory is made).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow using the one or more processing devices to track the amount of memory that has been allocated to each received reason for the employees’ requests for fund transfer; and generating a graphical user interface based on the determined amount of use and illustrating the frequency that each purpose of the set is to Shekall because UR Austin  teaches including above features would enable to present data in pie chart  representing relative frequencies by displaying how much of the whole pie/total allocation of each category of set of purposes of fund transfer represents  (Ellis et al., page 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Crick et al. (EP 0590645) teach reducing memory allocation requests.
Hayes et al. (U.S. Pub No. 2002/0046204) teach heuristic automated method for ideal bufferpool tuning in a computer database.
Messier et al. (U.S. Pub No. 2013/0060717) teach comprehensive saving and investment method and system.
Pal et al. (U.S. Pub No. 2021/0250307) teach memory management in communication networks.
Grensing-Pophal (Sept. 14, 2020) teaches emergency saving accounts funded by payroll deductions boost financial wellness.	
Wagner et al. (U.S. Patent No. 7,634,436) teach scheduling contribution to retirement savings plan.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691
10/07/2022